EXHIBIT 10.1

(Convenience Translation)

AMENDMENT AGREEMENT NO. 1

TO THE

AMD FAB 36 MANAGEMENT SERVICES AGREEMENT

dated 31 October 2003

between

AMD SAXONY LIMITED LIABILITY COMPANY & CO. KG,

AMD FAB 36 LIMITED LIABILITY COMPANY & CO. KG,

AMD FAB 36 HOLDING GMBH

and

ADVANCED MICRO DEVICES, INC.



--------------------------------------------------------------------------------

This AMENDMENT AGREEMENT NO. 1 TO THE AMD FAB 36 MANAGEMENT SERVICES AGREEMENT
DATED 31 Oktober 2003 is made between

 

1. AMD Saxony Limited Liability Company & Co. KG, Wilschdorfer Landstraße 101,
01109 Dresden

- hereinafter referred to as “AMD Saxony” -

and

 

2. AMD Fab 36 Limited Liability Company & Co. KG, Wilschdorfer Landstraße 101,
01109 Dresden

- hereinafter referred to as “AMD Fab 36” -

and

 

3. AMD Fab 36 Holding GmbH, Wilschdorfer Landstraße 101, 01109 Dresden

- hereinafter referred to as “AMD Fab 36 Holding” -

and

 

4. Advanced Micro Devices, Inc., One AMD Place, Sunnyvale, CA 94088, USA

- hereinafter referred to as “AMD Inc.” -



--------------------------------------------------------------------------------

RECITALS

WHEREAS, AMD Saxony, AMD Fab 36, AMD Fab 36 Holding and AMD Inc. are parties to
the AMD Fab 36 Management Services Agreement dated 31 October 2003 (the “AMD Fab
36 Management Services Agreement”);

WHEREAS, the parties now wish to amend the AMD Fab 36 Management Services
Agreement, particularly with respect to the payment mechanics;

NOW, THEREFORE, in consideration of the above, the parties hereto agree as
follows:

ARTICLE I

Amendments to the AMD Fab 36 Management Services Agreement

The AMD Fab 36 Management Services Agreement shall be amended as marked in the
appendix attached hereto.

ARTICLE II

Miscellaneous

Section 2.01. This agreement is governed by the law of the Federal Republic of
Germany. Application of the UN Convention on Contracts for the International
Sale of Goods of 11 April 1980 is expressly excluded.

Section 2.02.

a) The parties shall endeavor to reach an amicable settlement of any dispute
arising out of or in connection with this agreement and its implementation,
including any question regarding its existence, validity, termination or its
performance, or in connection with arrangements regarding the performance of
this agreement.

b) If any party declares that a reasonable attempt at amicable settlement of a
dispute mentioned in sub-section a) has failed, such dispute shall be finally
resolved by arbitration, to the exclusion of the courts of regular jurisdiction,
under the Rules of Arbitration (Schiedsgerichtsordnung) of the German
Arbitration Board (“Deutsche Institution für Schiedsgerichtswesen e.V.”) , by
three arbitrators. The place of arbitration shall be Dresden, Germany. The
German Code of Civil Procedure shall apply where the Rules of Arbitration are
silent.

 

1



--------------------------------------------------------------------------------

c) The language to be used in the arbitration proceedings shall be German and
all documents written in a language other than German shall be translated into
the German language for the arbitration proceedings, unless otherwise decided by
the parties to the arbitration proceedings.

d) The arbitral awards shall be substantiated in writing. The arbitration
tribunal shall decide on the matter of costs of the arbitration and on the
allocation of expenditure among the respective parties to the arbitration
proceedings.

Section 2.03. The German version of this agreement shall be controlling.

Section 2.04. No modifications or amendments to this agreement shall be binding
unless in writing. This requirement of written form may only be waived in
writing.

Section 2.05. If present or future terms of this agreement are invalid or
unenforceable in whole or in part or lose their validity or enforceability at a
later date, this shall not affect the validity of the remaining provisions
hereof. The same shall apply insofar as it transpires that there is a gap in
this agreement. The invalid or unenforceable provision shall be replaced, or the
gap filled, by a reasonable provision which, to the extent legally permissible,
comes closest to what the contracting parties intended or would have intended in
accordance with the meaning and purpose of this agreement, had they considered
the point upon conclusion hereof. This also applies if the invalidity of a
provision results from a degree of performance standardized hereunder (set
period, date); in such cases a legally permissible degree of performance or time
(set period, date), coming as close as possible to the intentions, shall replace
what was agreed.

Section 2.06. In case of disputes arising among the parties hereto due to
Sections 2.04 and 2.05 above, the arbitration tribunal (Section 2.02) shall be
entitled to determine with binding force the provision which is to apply
thereunder.

Section 2.07. All terms and conditions of the AMD Fab 36 Management Services
Agreement other than those amended pursuant to Article I hereof shall remain
unchanged.

Section 2.08. This agreement shall take effect as of 1 January 2006.

[Signature page to follow]

 

2



--------------------------------------------------------------------------------

Dresden, September 25, 2006

 

/s/ Faina Medzonsky

Advanced Micro Devices, Inc.

/s/ Hans R. Deppe

AMD Saxony Limited Liability Company & Co. KG

/s/ Hollis O’Brien

AMD Fab 36 Limited Liability Company & Co. KG

/s/ Thomas M. McCoy

AMD Fab 36 Holding GmbH

 

3



--------------------------------------------------------------------------------

Appendix

Management Service Agreement

between

 

1. AMD Saxony Limited Liability Company & Co. KG, Wilschdorfer Landstraße 101,
01109 Dresden

- hereinafter referred to as “AMD Saxony” -

and

 

2. AMD Fab 36 Limited Liability Company & Co. KG, Wilschdorfer Landstraße 101,
01109 Dresden

- hereinafter referred to as “AMD Fab 36” -

and

 

3. AMD Fab 36 Holding GmbH, Wilschdorfer Landstraße 101, 01109 Dresden

- hereinafter referred to as “AMD Fab 36 Holding” -

and

 

4. Advanced Micro Devices, Inc., One AMD Place, Sunnyvale, CA 94088, USA

- hereinafter referred to as “AMD Inc.” -

RECITALS

WHEREAS, Fab 36 Beteiligungs GmbH & Co. KG (“M+W”) and the Free State of Saxony
have entered into a Cooperation Agreement pursuant to which a new factory (“Fab
36”) for the production of wafers (“Wafer” means a 300 mm silicon wafer on which
integrated circuits particularly for microprocessors are manufactured) is to be
erected and operated in Dresden. In addition to the production of Wafers, own
research



--------------------------------------------------------------------------------

and development to a considerable extent is to be conducted in the new factory
in order to develop technology for the manufacture of semiconductors up to
industrial production stage. The factory will be operated by AMD Fab 36. The
initial partners of AMD Fab 36 were AMD Fab 36 Holding, as limited partner, and
AMD Fab 36 LLC, as general partner holding no share in the capital of the
partnership; meanwhile as further partners of AMD Fab 36 have been added M+W,
Leipziger Messe GmbH, both additionally also as silent partners, AMD Fab 36
Admin GmbH, as well as a German limited liability company be appointed by
Leipziger Messe GmbH (LM Beteiligungsgesellschaft mbH), the latter as a further
general partner holding no share in the capital of the partnership. AMD Inc. is
the sole shareholder of AMD Fab 36 Holding and of AMD Fab 36 LLC.

WHEREAS, AMD Fab 36 Holding and AMD Fab 36, as well as AMD Fab 36 Holding and
AMD Inc., have each entered into cost reimbursement agreements which, as
amended, supplemented or otherwise modified from time to time, in the former
case are referred to as the “AMD Fab 36 Cost Plus Reimbursement Agreement”) and
in the latter case as the “AMD Fab 36 Holding Cost Plus Reimbursement
Agreement”. According to the AMD Fab 36 Cost Reimbursement Agreement, AMD Fab 36
agrees to manufacture Wafers in its factory and to sell such Wafers to AMD Fab
36 Holding and AMD Fab 36 Holding agrees to purchase such Wafers from AMD Fab
36. According to the AMD Fab 36 Holding Cost Plus Reimbursement Agreement, AMD
Fab 36 Holding agrees to sell to AMD Inc. and AMD Inc. agrees to purchase from
AMD Fab 36 Holding 100% of all Wafers which AMD Fab 36 Holding purchases from
AMD Fab 36 under the AMD Fab 36 Cost Plus Reimbursement Agreement.

WHEREAS, AMD Fab 36 and AMD Inc. have executed a Buy-In Agreement attached
hereto as Appendix dated as of 31 October 2003 with respect to the start-up
costs incurred prior to the effective date of this Agreement which shall be
borne by AMD Fab 36.

WHEREAS, AMD Fab 36 is now interested in obtaining certain technical and
administrative services related to Fab 36.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, based on the aforesaid contractual situation, the parties hereto
hereby agree as follows:

§ 1 TECHNICAL AND ADMINISTRATIVE SERVICES

 

1.1 AMD Saxony and AMD Inc. hereby agree to render to AMD Fab 36 such services
and support (the “Services”) which are reasonably necessary to build up research
and development there as well as for the erection and operation of the factory
of AMD Fab 36 in accordance with the overall project plan and the operative
business plan and its further development. AMD Saxony or, as the case may be,
AMD Inc. shall use Services and support of their affiliated enterprises, insofar
as legally possible. The Services in support of Fab 36 shall particularly, but
not conclusively, be rendered in the following areas:

 

  (a) the development of the infrastructure for Fab 36 (traffic access, water
supply, energy supply, telecommunication, and other logistic issues);

 

  (b) awarding of contracts, as well as supervision and controlling of the
construction work for Fab 36, including negotiations with contractors,
preparation of contracts, compliance with regulatory matters, negotiations with
and use of consultants for construction and other activities in support of the
site and construction;

 

  (c) planning and engineering for Fab 36, supply, materials and personnel
logistics, warehousing and quality control;

 

  (d) call for bids and awarding of contracts, as well as procurement of
equipment, automation systems, materials, assets, supplies and other support;

 

  (e) establishing research and development, production, design, and
administrative data systems processing capability and upkeep, including
communications capability;

 

  (f) recruiting, relocation and training of personnel, salaries and other
benefits, travel, and other personnel-related matters;

 

  (g) finance, banking, legal, taxation, customs, duties and other similar
matters to the extent legally permissible;

 

  (h) general administrative, space usage and procurement and other
infrastructure support matters.

 

3



--------------------------------------------------------------------------------

The parties can define the Services agreed upon in Section 1.1 in more detail
from time to time.

 

1.2 Services according to Section 1.1 above shall be provided only as may be
considered necessary in the reasonable judgment of AMD Fab 36 to enable AMD Fab
36 to take up the operation of the factory in Dresden and to conduct research
and development there in order to produce and further develop Wafers on an
efficient basis. In this respect, the parties hereto endeavor, without hereby
assuming a legal obligation, that the production can be started in early 2006.

 

1.3 Insofar as AMD Saxony or, as the case may be, AMD Inc. are not able to
perform the Services themselves or through affiliated entities, but only through
third parties, AMD Saxony or, as the case may be, AMD Inc. shall at their own
discretion be entitled, but not obligated to procure them either in their own
name or in the name of AMD Fab 36. If they commission third parties in their own
name, all claims against such third party shall be assigned to AMD Fab 36 and
concurrently therewith AMD Saxony or, as the case may be, AMD Inc. shall be
indemnified by AMD Fab 36 against any such claims of the third party. AMD Fab 36
hereby grants individual power of attorney to each AMD Saxony and AMD Inc. to
commission third parties on behalf of AMD Fab 36. AMD Saxony and AMD Inc. each
shall not be liable for the diligent selection of the third party (except for
intent and gross negligence) and shall not be liable for advisory or other
services to be rendered by the third party. The terms of the AMD Fab 36 Cost
Plus Reimbursement Agreement remain unaffected.

 

1.4 AMD Fab 36 may cancel any Services provided hereunder upon two Business
Days’ (as defined below) notice provided that AMD Fab 36 shall remain liable to
compensate AMD Saxony, or AMD Inc., as the case may be, for the costs and
expenses in providing the relevant Services to the date of cancellation. For
purposes of this Agreement, “Business Day” means any day of the year on which
banks are open for the purpose of conducting a commercial banking business in
San Francisco, and when used with reference to payment in any currency, on which
dealings are carried out in the London interbank market with respect to such
currency.

 

1.5

AMD Inc. assumes an independent guaranty pursuant to § 311 (1) BGB (German Civil
Code) and warrants that AMD Fab 36 will receive all Services according to
Section 1.1 which are reasonably necessary to erect the factory and to

 

4



--------------------------------------------------------------------------------

 

enable and further develop the production as well as research and development.
The sole legal consequence of this no-fault warranty shall be that AMD Fab 36
Holding, insofar as the AMD Fab 36 Cost Plus Reimbursement Agreement is
concerned, cannot invoke bad performance or non-performance by AMD Fab 36, and
that AMD Inc., insofar as the AMD Fab 36 Holding Cost Reimbursement Agreement is
concerned, cannot invoke bad performance or non-performance by AMD Fab 36
Holding; there shall be no other legal consequences under this warranty.

 

1.6 AMD Fab 36 may decide at its free discretion whether to accept or refuse any
consulting provided under this Agreement. AMD Inc. and AMD Saxony shall not be
entitled to give any directions to AMD Fab 36 under this Agreement.

§ 2 CONSIDERATION

 

2.1 Amount to be compensated. AMD Fab 36 shall compensate AMD Saxony or AMD
Inc., as the case may be, on a monthly basis in an amount equal to the costs
incurred by AMD Saxony or AMD Inc., as the case may be, and any reasonable
related expenses (including without limitation salaries and other costs for AMD
Saxony or, as the case may be, AMD Inc. employees) and expenses, plus a markup
of 5% on such costs and expenses (above all, travel expenses) plus value added
and/or sales taxes, if applicable, at the prevailing rate. Expenses in this
sense shall mean services of third parties to AMD Inc. or AMD Saxony, as the
case may be, other than those owed as principal Services according to
Section 1.1 hereof.

Insofar as the costs were incurred by AMD Saxony or, as the case may be, AMD
Inc. for the compensation of third-party Services, such costs (insofar as they
represent expenses in the sense of the preceding paragraph) shall be passed
through to AMD Fab 36 without the mark up stated in the preceding paragraph.
Likewise, payments made by AMD Saxony or, as the case may be, AMD Inc. to third
parties for the purchase of assets, materials or other objects the purchase of
which AMD Fab 36 requests and which are ultimately intended for use by Fab 36
shall be charged on to Fab 36 without markup.

Arbitrator. If and insofar as AMD Fab 36 considers to be inadequate the
remuneration for the Services rendered directly by AMD Saxony or, as the case
may

 

5



--------------------------------------------------------------------------------

be, AMD Inc. and if the Parties cannot agree on the amount of remuneration, the
Parties will make efforts to promptly agree on an arbitrator and instruct same
in the name of all parties to establish the adequacy of the remuneration with
final and binding effect on the Parties within the framework of the positions
taken by the parties. The Parties shall be given reasonable opportunity to state
their positions in writing as well as in the course of one or more hearings
before the arbitrator. The arbitrator shall provide reasons for his decision. In
his decision, the arbitrator shall also decide on the distribution of costs of
the arbitration based on who wins and who loses the dispute (§§ 91 et seqq.
German Code of Civil Procedure), although each Party shall bear the costs of its
own advisors. The factual findings of the arbitrator shall be final and binding
on the Parties. If the Parties have not agreed on an arbitrator within 10 bank
working days, on the request of any one Party the President of the Dresden OLG
(Higher Regional Court) shall, with binding effect for the Parties, nominate an
expert or consultancy company as arbitrator. The arbitrator must not have, and
not have had within the past five (5) years, any business relations with any
Party or a company affiliated with it in the sense of § 15 AktG (German Stock
Corporations Act).

 

2.2 Invoices. Each of AMD Saxony and AMD Inc. shall provide, on a monthly basis,
statements of account to AMD Fab 36 detailing the Services rendered and
specifying the costs incurred within the meaning of Section 2.1.

 

2.3 Payments to AMD Saxony. All invoices that are delivered to AMD Fab 36 by AMD
Saxony shall be paid by AMD Fab 36 in cash within thirty days from its receipt
of the relevant invoice. Payments by AMD Fab 36 shall be made according to AMD
Fab 36’s choice in the lawful currency of the Federal Republic of Germany
(“Euro”) or in US-Dollar by wire transfer.

 

2.4 Payments to AMD Inc. (Wire Transfer). All invoices that are issued by AMD
Inc. to AMD Fab 36 shall be paid by AMD Fab 36 in cash by the earlier of
(i) thirty days from its receipt of the relevant invoice, or (ii) – only with
respect to invoices issued for Services rendered prior to the Effective Date (as
defined in the AMD Fab 36 Cost Plus Reimbursement Agreement)- ten days after the
Effective Date. Payments by AMD Fab 36 shall be made according to AMD Fab 36’s
choice in the lawful currency of the Federal Republic of Germany (“Euro”) or in
US-Dollar by wire transfer.

 

6



--------------------------------------------------------------------------------

2.5 Payments to AMD Inc. (Assignment, Crediting). All payments to be made by AMD
Fab 36 to AMD Inc. hereunder for Services rendered after the Effective Date may
also be made in the form of credits against amounts owed or to be owed by AMD
Fab 36 Holding to AMD Fab 36 under the AMD Fab 36 Cost Plus Reimbursement
Agreement, and for this purpose AMD Inc. hereby agrees to assign, upon request
by AMD Fab 36, to AMD Fab 36 Holding its entire right, title and interest in
compensation for Services hereunder rendered after the Effective Date. In
consideration of this assignment, AMD Fab 36 Holding hereby agrees that,
promptly upon being credited for any amount by AMD Fab 36 under this
Section 2.5, it shall credit AMD Inc. against amounts owed or to be owed by AMD
Inc. to AMD Fab 36 Holding under the AMD Fab 36 Holding Cost Plus Reimbursement
Agreement.

 

2.6 Maintenance of books and records. AMD Saxony and AMD Inc. shall keep and
maintain, in accordance with generally accepted accounting principles, books and
other records with respect to the costs charged by AMD Saxony or AMD Inc.,
respectively, to AMD Fab 36 under this Agreement.

 

2.7 No duplication of Article III of the AMD Fab 36 Cost Plus Reimbursement
Agreement. The Services provided by AMD Saxony or AMD Inc. hereunder shall not
include the assistance and advice provided by or on behalf of AMD Fab 36 Holding
to AMD Fab 36 pursuant to Article III of the AMD Fab 36 Cost Plus Reimbursement
Agreement. Such assistance and advice will be invoiced according to Article III
(4) of the AMD Fab 36 Cost Plus Reimbursement Agreement.

 

2.8 Audit. AMD Fab 36 shall, upon reasonable written notice to AMD Saxony or AMD
Inc., as the case may be, have a right to perform a special audit of AMD Saxony
or AMD Inc. by independent outside auditors, at AMD Fab 36’s own cost. The scope
of the audit shall be limited to the relevant invoices and supporting
documentation for this Agreement.

§ 3 RELATIONSHIP OF THE PARTIES

 

3.1 The flow of work at AMD Saxony, at AMD Inc. and at AMD Fab 36 shall not be
interconnected with respect to personnel, organization or technical aspects.

 

7



--------------------------------------------------------------------------------

3.2 AMD Fab 36, AMD Saxony and AMD Inc. may agree whether the employees
performing the Services shall temporarily be assigned to AMD Fab 36 or whether
they shall remain subject to the AMD Inc.’s / AMD Saxony’s authority to issue
instructions. AMD Fab is to decide at its free discretion about the scope and
content of the Services to be performed.

 

3.3 Neither AMD Inc. nor AMD Saxony shall be obligated under this Agreement to
set up or maintain a fixed place of business for performance of the Services at
the location of AMD Fab 36 or elsewhere in Germany. Nothing in this Agreement
shall be interpreted such that AMD Fab 36 or one of its partners is to be
considered a representative of AMD Inc.

§ 4 TERM AND TERMINATION

 

4.1 Effectiveness; Termination

This Agreement shall become effective on the date hereof and shall terminate by
ordinary notice of termination given by any of the Parties with three months’
notice, such effective date being the end of any calendar month, however, not
before the Termination Date as defined in Section 5.1 of the AMD Fab 36 Cost
Plus Reimbursement Agreement or the AMD Fab 36 Holding Cost Plus Reimbursement
Agreement.

 

4.2 In the event AMD Saxony ceases to be a (directly or indirectly) controlled
entity (abhängiges Unternehmen) within the meaning of Section 17 para. 2 German
Stock Corporation Act (AktG) of AMD Inc., this Agreement shall terminate with
respect to AMD Saxony with immediate effect without a separate notice of
cancellation being required. The termination shall only take effect for the
future. Rights and obligations arising out of circumstances which occurred prior
to such termination shall not be affected. This Agreement shall, however,
continue to be in full force and effect with respect to AMD Inc., AMD Fab 36 and
AMD Fab 36 Holding.

 

4.3 Survival. The provisions of Section 9 shall survive any termination of this
Agreement.

 

8



--------------------------------------------------------------------------------

§ 5 ASSIGNMENT

AMD Fab 36 and AMD Saxony shall have the right to assign their respective rights
under this Agreement to banks.

§ 6 LIABILITY

The liability and warranty assumed by each of AMD Saxony and AMD Inc. vis-à-vis
AMD Fab 36 are determined by the German law on contracts for work and contracts
for the provision of services. In providing services hereunder, employees of AMD
Saxony and AMD Inc. shall be required to exercise only the same degree of skill
and diligence as they would exercise in performing the same or comparable
services for AMD Saxony or AMD Inc., as the case may be. The cost reimbursement
under the AMD Fab 36 Holding Cost Plus Reimbursement Agreement remains
unaffected hereof.

§ 7 WRITTEN FORM

Amendments of and supplements to this Agreement shall be made in written form to
be valid. This applies also to a waiver of the written from requirement.

§ 8 SEVERABILITY

 

8.1 If any provision of this Agreement or a provision later added hereto is or
becomes partially or wholly invalid or unenforceable or should later lose its
validity or enforceability, or if a gap in this Agreement is ascertained, the
validity of the remaining provisions of this Agreement shall not thereby be
affected. In the place of the invalid or unenforceable provision or for filling
in the gap of a provision, a reasonable provision shall be deemed to have been
agreed as, insofar as legally permissible, comes closest to what the Parties had
intended or would have intended according to the meaning and purpose of this
Agreement had they been aware of this point.

 

9



--------------------------------------------------------------------------------

8.2 If the invalidity or unenforceability of any provision is based on a measure
of the Service or time agreed therein (deadline or time period), such legally
admissible measure shall be deemed agreed which comes closest to the provision.

§ 9 ARBITRATION, APPLICABLE LAW

 

9.1 If any claim, difference or dispute (each, a “Dispute”) arises out of or in
connection with this Agreement and its implementation, including any question
regarding its existence, validity, termination or its performance, or in
connection with arrangements regarding the performance of this Agreement, the
parties affected shall attempt to settle such dispute amicably.

 

9.2 Except for Disputes on the adequacy of the remuneration for Services, the
settlement of which is regulated in Section 2.1, if any party to the Dispute
determines that a reasonable attempt at settlement has failed, the Dispute shall
be finally resolved by binding arbitration, to the exclusion of ordinary courts,
under the Rules of Arbitration (“Schiedsgerichtsordnung”) of the German
Arbitration Board (“Deutsche Institution für Schiedsgerichtswesen e.V.”), as
amended from time to time, by three arbitrators nominated in accordance with
said Rules of Arbitration. The place of arbitration shall be Dresden, Germany.
The German Code of Civil Procedure (ZPO) shall apply where the Rules of
Arbitration are silent.

 

9.3 The language to be used in the arbitration proceedings shall be German and
all documents written in a language other than German shall be translated to the
German language for the arbitration proceedings, unless otherwise decided by the
parties to the arbitration proceedings.

 

9.4 The arbitral award shall be substantiated in writing. The arbitral tribunal
shall decide on the matter of costs of the arbitration and on the allocation of
expenditure among the respective parties to the arbitration proceedings.

 

9.5 This Agreement is subject to and governed by the laws of the Federal
Republic of Germany. The German version of this Agreement shall be controlling.

 

10



--------------------------------------------------------------------------------

 

Advanced Micro Devices, Inc.

 

AMD Saxony Limited Liability Company & Co. KG

 

AMD Fab 36 Limited Liability Company & Co. KG

 

AMD Fab 36 Holding GmbH

 

11